Case 1:19-cv-10274-AJN-SDA Document 9@ Filed 12/10/20 Page 1 of 2

 

December 10%, 2020

The United States District Court for
the Southern District of New York
500 Pearl Street, New York, New York 10007

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

Quincy Magee DATE FILED: __ 12/11/2020

141 N. Wilton St
Philadelphia, PA 19139

 

vs.
Motion for Initial Disclosure.

19CV10274

Quincy Magee has reason to believe that persons associated with Facebook desired to intervene in this contract
dispute with Disney, due to their exposure to liability. Quincy Magee would like to determine if London Fischer is
in anyway associated with David Fischer the Revenue Officer of Facebook. Quincy Magee filed complaints about
being harassed, extorted and bullied by associates of Facebook i.e. Peter Thiel. An incident of this harassment
occurred after Quincy Magee requested a protective order from Judge McMahon in 2017, After Quincy Magee
refused to sign a release of his media rights in 2016 at Harvard Business School.
https://www.nytimes.com/2020/12/09/technology/facebook-antitrust-monopoly.html.

Quincy Magee also filed a complaint with the SEC about various companies including Palantir. Quincy Magee
believes that Facebook attempted to extort Quincy Magee and desired to prevent him from obtaining the resources to
litigate his claims with the SEC, including his ownership in various companies.

Goldman Sachs

The Walt Disney Company
Bloomberg

Alphabet

Renaissance Technologies
Palantir

AIG

Airbnb

Tesla

Other Investment Banks

. Other Technology Companies

iS OS eo oR eh Pe

eS

1. Quincy Magee requests the court to ORDER the Walt Disney Company to provide the insurance policy
under which this contract liability is covered.
Case 1:19-cv-10274-AJN-SDA Document 9@ Filed 12/10/20 Page 2 of 2

 

December 10, 2020

I nS Magee, declare under penalty of perjury that the following facts are true and correct

Ye,
a

141 N. Wilton St. Philadelphia, 19139
(215) 796 - 9547

 

 

Quincy Magee's request for an order compelling discovery
is DENIED as premature. See Fed. R. Civ. P. 26(a)(1)(C).
The Court reminds Quincy Magee that his amended
complaint is due December 14, 2020. SO ORDERED.

 

 

 

Na Quis

SO ORDERED. 12/11/2020
ALISON J. NATHAN, U.S.D]J.

 

 

 
